                                           Case 5:20-cv-07609-BLF Document 13 Filed 03/11/21 Page 1 of 2




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                           SAN JOSE DIVISION

                                   6

                                   7     FREDERICK BATES,                                   Case No. 20-cv-07609-BLF
                                   8                    Plaintiff,
                                                                                            ORDER STAYING DISCOVERY
                                   9             v.

                                  10     CITY OF SAN JOSE, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          At the March 11, 2021 case management conference, Defendants requested a stay of

                                  14   discovery until 30 days after this Court rules on the pending motion to dismiss. Plaintiff indicated

                                  15   that he does not oppose this request.

                                  16          A district court has “wide discretion in controlling discovery,” Little v. City of Seattle, 863

                                  17   F.2d 681, 685 (9th Cir. 1988), and that discretion extends to staying discovery upon a showing of

                                  18   “good cause,” see Fed. R. Civ. P. 26(c)(1)(A). Courts in this district have applied a two-pronged

                                  19   test to determine whether discovery should be stayed pending resolution of a dispositive motion.

                                  20   See, e.g., Gibbs v. Carson, No. C-13-0860, 2014 WL172187, at *3 (N.D. Cal. Jan. 15, 2014);

                                  21   Hamilton v. Rhoads, No. C 11-0227 RMW (PR), 2011 WL 5085504, at *1 (N.D. Cal. Oct. 25,

                                  22   2011); Pac. Lumber Co. v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA, 220 F.R.D. 349, 351 (N.D.

                                  23   Cal. 2003). First, a pending motion must be potentially dispositive of the entire case, or at least

                                  24   dispositive on the issue at which discovery is directed. Pac. Lumber Co., 220 F.R.D. at 351

                                  25   (citation omitted). Second, the court must determine whether the pending motion can be decided

                                  26   absent discovery. Id. at 352 (citation omitted). “If the Court answers these two questions in the

                                  27   affirmative, a protective order may issue. However, if either prong of this test is not established,

                                  28   discovery proceeds.” Id. In applying this two-factor test, the court must take a “preliminary peek”
                                           Case 5:20-cv-07609-BLF Document 13 Filed 03/11/21 Page 2 of 2




                                   1   at the merits of the pending dispositive motion to assess whether a stay is warranted. Tradebay,

                                   2   278 F.R.D. at 602.

                                   3          The Court has taken the requisite preliminary peek at Defendants’ pending motion to

                                   4   dismiss and finds that it is potentially dispositive and can be decided absent discovery.

                                   5   Accordingly, under Ninth Circuit law and the two-pronged approach applied by courts in this

                                   6   district, the Court finds that good cause exists to stay discovery. See Fed. R. Civ. P. 26(c)(1)(A).

                                   7   This discovery stay furthers the goal of efficiency for the court and the litigants, and is necessary

                                   8   to protect Defendants from oppressive discovery based on allegations that might not proceed.

                                   9          For the reasons set forth above, discovery in this case is STAYED until thirty (30) days

                                  10   after the Court rules on the pending motion to dismiss.

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: March 11, 2021

                                  14                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
